DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/7/2022 has been considered by the examiner.

Status of Claims
Applicant' s arguments and amendments filed on 2/7/2022 have been acknowledged and entered.
Claims 1-7, 9-20, and 22-26 are pending.  
Claims 9-19 have been withdrawn.
Claims 8 and 21 have been canceled.
Claims 1-7, 20, and 22-25 have been amended.
New claim 26 has been added.

Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  Applicant’s disclosure in paragraph [0014] indicates that the term additives includes “powders, whiskers, fibers, granules or any combination thereof”.  In the present instance, claim 1 recites in lines 6 and 10, the broad recitation “ceramic additives”, and the claim also recites “ceramic fibers” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of furthering prosecution, examiner interprets as any additive including fibers.  Claims 2-7, 20-26 are rejected as being dependent to claim 1.  

Claim Interpretation
In claims 1-7 and 20-26, the recitation of a second composite structure that is different from the first composite structure is interpreted to mean different in any way as designated by the examiner.  In claim 2 the recitation of “a different composite structure is interpreted to mean different in any way as determined by the examiner.  Additionally, the limitation in claim 26 of “micro- and nano-scale additives is interpreted to include any additive that has any dimension that may be measured in µm or nm.
Regarding claim 4, the limitation “a plurality of thin layers deposited between the outer ceramic monolithic layer and one of the one or more ceramic monolithic layers, and between each of remaining layers of the one or more ceramic monolithic layers” is interpreted under broadest reasonable interpretation as a plurality of layers of material comprising at least one layer of material placed between each of the outer ceramic monolithic layer and one of the one or more ceramic monolithic layers, and between each of remaining layers of the one or more ceramic monolithic layers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, 20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Feinroth et al (US 2006/0039524 A1) in view of Garnier (US 20120088088 A1).
Regarding claims 1, Feinroth discloses a ceramic tube (chamber including an external shell and a hollow space inside) multilayer ceramic structure comprising (external shell): an inner layer of silicon carbide [0034], a central layer (middle composite layer placed outside of the inner layer) that is a composite of silicon carbide fibers surrounded by a silicon carbide matrix  [0035] (wherein the second composite structure comprises a second ceramic matrix reinforced by a second composite reinforcement comprising ceramic fibers), and an outer layer of monolithic silicon carbide [0044].
 Feinroth does not teach the inner layer is a “composite layer including a first composite structure wherein the first composite structure comprises a first ceramic matrix reinforced by a first composite reinforcement comprising ceramic additives or ceramic fibers” or, although the inner and central layers are different, Feinroth does not explicitly teach the second composite structure is different from a first composite structure".
However, Feinroth teaches the use of an inner (β-SiC) layer is a layer that prevents the release of fission gases better than and as a replacement for monolithic SiC made with aluminum or boron sintering aids that cause excessive swelling in use. [0034]. Garnier teaches another alternative to monolithic SiC made with aluminum or boron sintering aids [0005] is material made from α- SiC fibers in an α- SiC matrix [0016] that  provides high yield, near full matrix density and extended performance and safety utility especially for uses such as nuclear use and may be used at a temperature greater than approximately 1500° C. for greater than approximately two hundred hours, which exceeds the temperature and time period that conventional beta silicon carbide fibers may be used. [0034].  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the inner β-SiC layer of Feinroth with a layer of α- SiC fibers in an α- SiC matrix (inner composite layer comprising a first composite structure including a first ceramic matrix reinforced by a first ceramic reinforcement comprising a ceramic additive (fiber) to provide an inner layer that avoids the excessive swelling of a monolithic SiC made with aluminum or boron sintering aids and provides extended performance and safety utility with long term high temperature usefulness that is greater than provided by beta silicon carbide.    The result is a middle composite layer including a second composite structure that is different from a first composite structure.
Regarding claims 3, 22 and 23, Feinroth in view of Garnier teaches all of the limitations of claim 1 as indicated above and Feinroth teaches the outer monolithic layer is β- SiC and provides environmental protection [0044]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add additional monolithic layers between the middle composite layer and the outer ceramic monolithic layer and also above the ceramic monolithic layer which provides environmental protection which may be considered a ceramic barrier as in claim 23. This would constitute a mere duplication of parts that would yield the predictable result of providing additional environmental protection.  It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).
Regarding claims 7, Feinroth in view of Garnier teaches all of the limitations of claim 1 and as indicated above, and wherein the first composite structure as taught by Garnier comprises α- SiC fibers in an α- SiC matrix (a first reinforced silicon carbide (SiC) composite), and wherein the second composite structure as taught by Feinroth comprises a composite of silicon carbide fibers surrounded by a silicon carbide matrix [0035] (a second reinforced silicon carbide (SiC) composite.
Regarding claim 20, Feinroth in view of Garnier teaches all of the limitations of claims 7, as indicated above, and Feinroth further teaches the second) composite layer is wound [0079] braided [0082], SiC fiber material with fibers having a diameter of 8 – 14 µm [0079] (meeting the definition of additives in a micrometer range).
Regarding claim 24, Feinroth in view of Garnier teaches all of the limitations of claim 1, as indicated above, and Feinroth further teaches a tube with a first and second layer totaling a thickness of 0.01 inches for the inner layer and about 0.013 inches for the central (middle) layer and the protective outer layer with a thickness of 0.002 inches which results in the thickness of the inner and middle layer being 0.023 inches to the total thickness of 0.025 inches or 0.023/0.025 - .92 = 92% which is greater than 70% [0058].
Regarding claim 25, although the limitation of “for fabrication of a nuclear fuel cladding for holding a nuclear fuel material, a part of a heat exchanger, a part of a nozzle, a nosecone, a shroud, a combustor liner, or a flow channel insert” is considered intended use and is afforded little patentable weight.  Feinroth in view of Garnier teaches all of the limitations of claim 1, as indicated above, and Feinroth further teaches the structured for nuclear fuel cladding.
Regarding claim 26, Feinroth in view of Garnier teaches all of the limitations of claim 1, as indicated above, and Garnier teaches filaments having a diameter of 8-10µm meeting the limitation of “the first composite structure of the inner composite layer comprises micro-scale additives”.  
Feinroth and Garnier does not expressly teach wherein the second composite structure of the middle composite layer comprises ceramic fibers structured to exhibit different ratios in fiber strength in a hoop direction and an axial direction of the external shell, respectively. 
However, Applicant’s disclosure teaches in paragraph [0159] of the instant specification that an architecture with fibers oriented at +45° would be balanced with a 1:1 hoop:axial reinforcement ratio.  Feinroth teaches an example with the fibers oriented at +52° which would therefore not be expected to be balanced with a 1:1 hoop:axial reinforcement ratio and would therefore meet the limitation of exhibiting different ratios in fiber strength in a hoop direction and an axial direction of the external shell, respectively.
Claims 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Feinroth et al (US 2006/0039524 A1) in view of Garnier et al (US 20120088088 A1) further in view of Chen et al (US 4,837,230).
Regarding claim 2, Feinroth in view of Garnier teaches all of the limitations of claim 1 as indicated above.
Feinroth in view of Garnier does not teach one or more composite layers placed between the inner composite layer and the middle composite layer, each of the one or more composite layers having a different composite structure. 
However, Feinroth teaches that different layers of tow windings are positioned in opposite directions and at different winding angles [0037] to provide resistance to delamination and increased radial structural integrity.  Chen teaches a layered composite structure with multiple layers (1-10 layers) of ceramic matrix material provides high flexural and tensile strength to a composite article (col 2 lines 22-35). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide multiple (e.g. 1-10) layers of ceramic matrix material with tows positioned in opposite directions and at different winding angles [0037] as the middle composite layer in which the outermost layer may be considered the middle composite layer and the rest of which may be considered between the between the inner composite layer and the middle composite layer to provide a high flexural and tensile strength composite article with resistance to delamination and increased radial structural integrity.
Regarding claim 4, Feinroth in view of Garnier teaches all of the limitations of claim 3 as indicated above. 
Feinroth in view of Garnier does not teach a plurality of thin layers deposited between the outer ceramic monolithic layer and one of the one or more ceramic monolithic layers, and between each of remaining layers of the one or more ceramic monolithic layers, to inhibit crack propagation.
However, Chen teaches the use of refractory interface layers between SiC layers in order to inhibit crack propagation (col 4 lines 33-37).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide interlayers as taught by Chen between any of the SiC layers as taught or rendered obvious by Feinroth  including any or all of the monolithic layers in order to inhibit any crack propagation in the tubes.
Regarding claims 5 and 6, Feinroth in view of Garnier and Chen teaches all of the limitations of claim 4 as set forth above and Chen further teaches the interlayer material as a material pyrolytically converted to carbon (col 8 lines 66-68).  Because the interlayer material disclosed by Chen is significantly the same (pyrolytic carbon) as the claimed thin layers, they are considered to inherently have the same characteristic of being ductile as in claim 5.  Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. the ductility), is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.
Claims 4-6 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Feinroth et al (US 2006/0039524 A1) in view of Garnier et al (US 20120088088 A1) further in view of Xu et al (US 2015/0078505 A1).
Regarding claims 4-6, Feinroth in view of Garnier teaches all of the limitations of claim 3 as indicated above.  
Feinroth in view of Garnier does not teach a plurality of thin layers deposited between the outer monolithic layer and the one or more monolithic layers, and between each of the one or more monolithic layers.  
However, Xu teaches placing pyrocarbon layers between monolithic SiC layers to prevent the formation of a continuous SiC mass and thus inhibit crack propagation [0042].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide pyrocarbon layers as taught by Xu between any of the SiC layers of Feinroth including any or all of the monolithic layers in order to prevent the formation of a continuous SiC mass and thus inhibit any crack propagation in the tubes.  Because the material disclosed by Xu is significantly the same (pyrolytic carbon) as the claimed thin layers, they are considered to inherently have the same characteristic of being ductile as in claim 5.  Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. the ductility), is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.

Response to Arguments
Applicant’s amendments and arguments, filed 2/7/2022, have been fully considered.  Applicant’s amendments have overcome the prior rejections under 35 U.S.C. 112 and the rejections have been withdrawn.  However new rejections have been applied.  The rejections under 35 U.S.C. 103 over Feinroth in view of Chen have been considered and are found convincing in view of the amendments to claim 1 and the associated rejections have been withdrawn.  However new rejections have been applied in view of Garnier as set forth above.  Additionally, regarding claim 3 Applicant argues that the application of additional monolithic layers is not obvious because Applicant applies one to handle stresses and another to withstand corrosion and therefore each to achieve different results.  In response to Applicant’s argument, Applicant merely claims multiple monolithic layers not the resultant characteristics or composition of the monolithic layers.  Therefore, the presence of multiple monolithic layers to increase the additional environmental protection is considered a mere duplication of parts and obvious.  Therefore, Applicant’s argument is not convincing. 
Regarding claims 4-6, the dependency of claim 6 to claim 4 does not change the composition of the materials present and the rejection is not moot.  Applicant argues that the location and the specific ordering of the thin layers in the claimed technology provides significant benefit in improving the survivability of the design in a nuclear application.  In response to Applicant’s argument, Xu teaches placing pyrocarbon layers between monolithic SiC layers to prevent the formation of a continuous SiC mass and thus inhibit crack propagation [0042], and since Xu teaches placement between monolithic layers they would have to be placed in the same location as Applicant places them which is exactly as claimed and inhibiting crack propagation would be expected to improve the survivability of the design in a nuclear application.  Therefore, Applicant’s argument is not convincing.
Regarding claim 24, Applicant argues that Feinroth teaches a 2:1 ratio of the thicknesses of the layers and therefore does not teach "wherein thickness of the inner composite layer and the middle composite layer comprises greater than 70% of the overall thickness".  In response to Applicant’s argument, as indicated above Feinroth further teaches a tube with a first and second layer totaling a thickness of 0.01 inches for the inner layer and about 0.013 inches for the central (middle) layer and the protective outer layer with a thickness of 0.002 inches which results in the thickness of the inner and middle layer being 0.023 inches to the total thickness of 0.025 inches or 0.023/0.025 = .92 = 92% which is greater than 70% [0058].  Therefore, Applicant’s argument is not convincing.
Regarding claim 26, Applicant argues that none of the cited prior art discloses different ratios in fiber strength in the hoop and axial directions.  In response to Applicant’s argument, Applicant’s disclosure teaches in paragraph [0159] of the instant specification that an architecture with fibers oriented at +45° would be balanced with a 1:1 hoop:axial reinforcement ratio.  Feinroth teaches an example with the fibers oriented at +52° which would therefore not be expected to be balanced with a 1:1 hoop:axial reinforcement ratio and would therefore meet the limitation of exhibiting different ratios in fiber strength in a hoop direction and an axial direction of the external shell, respectively.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.D.I./Examiner, Art Unit 1784   
                                                                                                                                                                                                     /HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784